REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 01/14/2021 has been entered.  Pending claims 1-3, 5-9, 11-13, and 15-20 are allowed for the following reasons:  Independent claim 1 has been amended to incorporate the allowable subject matter of previously objected-to/allowable dependent claim 4, which is now cancelled.  Independent claim 11 has been amended to incorporate the allowable subject matter of previously objected-to/allowable dependent claim 14, which is now cancelled.   Independent claim 20 has been similarly amended.   The remainder of the claims are dependent.   

It is noted that applicant has amended the following claim elements to effectively remove interpretation under 35 USC 112f: 


    PNG
    media_image1.png
    249
    1094
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    690
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    292
    391
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    366
    702
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    355
    914
    media_image5.png
    Greyscale

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665